          Case 2:20-cv-00004-KGB Document 4 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

TORRANCE DAVIS                                                                         PLAINTIFF

v.                             Case No. 2:20-cv-00004-KGB-JJV

RONNIE COLEMAN, Head Administrator,
Crittenden County Correctional Facility, et al.                                    DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 3). Plaintiff Torrance Davis has not filed any

objections, and the time to file objections has passed. Accordingly, after careful consideration, the

Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Id.). The Court

dismisses Mr. Davis’s complaint without prejudice due to a lack of prosecution (Dkt. Nos. 1; 3, at

2). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from

this Order and the accompanying Judgment would not be taken in good faith.

       It is so ordered this the 19th day of January, 2021.



                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
